UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-6539


CARL BLAKE BROCK,

                Plaintiff - Appellant,

          v.

CATHERINE BOWMAN, Radiology Tech,

                Defendant - Appellee,

          and

DONALD PEITRISKO, SIS Lieutenant John Doe 4; JOHN DOE 2,
Correctional Officer; MARSHALL SHEARER, Correctional Officer
John Doe 1; BRETT FRIEND, Registered Nurse; M. AZUMAH, Mid
Level Practioner; PATRICIA CORBIN, Physician's Assistant;
JORGE S. VASQUEZ, Medical Doctor; BRIAN YUNG, Medical
Doctor; ALISON WILSON, Medical Doctor; HECTOR LOPEZ, Medical
Doctor; VALERIE SMITH, Physician's Assistant; DONARDO FONTE,
Physician's Assistant; ARUNAVA SAHA, Mid Level Practioner;
LORENZO GUEVARA, Asst. Health Serv. Adm.; L. FUERTES-
ROSARIO, Health Serv. Admin.; W. E. MACKELBURG, Admn Rem
Cord; PENNY RICE, Secretary; R. A. BLOCKER, Clinical
Director; JASON ELLIOT, Correctional Officer John Doe 3,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Mary G. Lewis, District Judge.
(5:10-cv-02821-MGL)


Submitted:   August 28, 2014                 Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Carl Blake Brock, Appellant Pro Se. Walter S. Ameika, Jr., LAW
OFFICES OF WALTER S. AMEIKA, JR., North Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Carl Blake Brock appeals the district court’s entry of

judgment against him in this action filed pursuant to Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971).       Specifically, he challenges the district court’s

order accepting the recommendation of the magistrate judge and

denying   Brock’s       motions    for   a   default    judgment   and    partial

summary judgment against Catherine Bowman.                Upon review of the

record, we conclude that the district court did not abuse its

discretion in denying Brock’s motion for default.                  See Colleton

Prep. Acad., Inc. v. Hoover Universal, Inc., 616 F.3d 413, 417

(4th Cir. 2010) (stating standard of review).                 Any doubts about

whether to grant a default judgment should be resolved in favor

of deciding a case on the merits.                 Tolson v. Hodge, 411 F.2d

123, 130 (4th Cir. 1969).            The partial summary judgment motion

is, in essence, a repetition of Brock’s arguments for a default

judgment.       Accordingly, finding no merit in the issues Brock

raises on appeal, we affirm the judgment of the district court.

We   dispense    with    oral     argument   because    the   facts   and   legal

contentions     are   adequately      presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED



                                         3